Name: 88/507/EEC: Commission Decision of 19 September 1988 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-06

 Avis juridique important|31988D050788/507/EEC: Commission Decision of 19 September 1988 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 274 , 06/10/1988 P. 0045 - 0045*****COMMISSION DECISION of 19 September 1988 on improving the efficiency of agricultural structures in Spain in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (88/507/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 thereof, Whereas in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government, on 24 February 1988, notified the following provisions adopted by the autonomous community of the Basque country concerning the compensatory allowances in mountain and hill and less-favoured areas: - Decreto Foral 1626/1987 of 22 December 1987 of the DiputaciÃ ³n Foral de Ã lava, - Decreto Foral 142/1987 of 2 December 1987 of the DiputaciÃ ³n Foral de Vizcaya, - Decreto Foral 64/1987 of 1 December 1987 of the DiputaciÃ ³n Foral de GuipÃ ºzcoa; Whereas under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, taking account of the abovementioned notifications, the provisions concerning the implementation of Title III of Regulation (EEC) No 797/85, in force in Spain, continue to meet the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas an appreciation of the compensatory allowance varying with each region depending on the budgetary availabilities does not correspond to the objectives of Article 13 of Regulation (EEC) No 797/85 unless a certain continuity and homogeneity in the appreciation of the natural handicaps and in the fixing of the allowance is ensured in each one of the regions; Whereas, subject to the above comments, the abovementioned provisions meet the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. In view of the following provisions of the autonomous region of the Basque country: 'Decreto Foral 1626/1987 of the DiputaciÃ ³n Foral de Ã lava', 'Decreto Foral 142/1987 of the DiputaciÃ ³n Foral de Vizcaya' and 'Decreto Foral 64/1987 of the DuputaciÃ ³n Foral de GuipÃ ºzcoa', the provisions adopted in Spain for the implementation of Title III of Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution towards the common measure referred to in Article 1 of the said Regulation in the areas appearing on the Community list of less-favoured farming areas annexed to Council Directive 86/466/EEC (3). 2. Spain shall ensure continuity and homogeneity in the appreciation of the permanent natural handicaps and in the fixing of the compensatory allowance in each one of the regions. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 19 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 104.